Title: To George Washington from Alexander White, 29 April 1786
From: White, Alexander
To: Washington, George



Sir
Woodville 29th April 1786

I have at length so far settled the affairs of General Lees Estate as to be enabled to pay his American debts. it will give me pleasure to discharge the account due to your Excellency—I am sorry you did not take a Bond to secure the interest, but do not think myself authorised to supply the defect. With Sentiments of the highest respect I am Your Excellencys most Obt Servt

Alexr White

